UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1223


RODERICO RAMIREZ RODRIGUEZ, Individually and as Father and
Natural Guardian of J.L.R.P., minor,

                Plaintiff - Appellant,

          v.

JOHN F. KERRY, Secretary of State, U. S. Department of
State; JANET NAPOLITANO, Secretary, U. S. Department of
Homeland Security; DONALD NEUFELD, Associate Director,
U.S.C.I.S. Service Center Operations Directorate,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:12-cv-00252-BR)


Submitted:   July 17, 2013                 Decided:   August 6, 2013


Before DAVIS, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James A. Satcher, Jr., Rome, Georgia, for Appellant. Stuart F.
Delery, Acting Assistant Attorney General, Jeffrey S. Robins,
Assistant Director, Craig A. Defoe, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Roderico     Ramirez       Rodriguez     appeals      the     district

court’s order dismissing his civil complaint for lack of subject

matter     jurisdiction        under        the     doctrine      of     consular

nonreviewability and for failure to state a claim.                        We have

reviewed the record and find no reversible error.                  Accordingly,

we affirm for the reasons stated by the district court.                   Ramirez

Rodriguez v. Clinton, * Case No. 5:12-cv-00252-BR (E.D.N.C. Jan.

22, 2013).      We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented     in   the    materials

before   this    court   and   argument     would    not   aid   the    decisional

process.



                                                                          AFFIRMED




     *
       On appeal, John F. Kerry has been substituted for his
predecessor, Hillary Rodham Clinton, as Secretary of State. See
Fed. R. App. P. 43(c)(2).



                                        2